DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 and 56-57 have been cancelled.  Claims 58-59 have been newly added.

Election/Restrictions
Applicant’s election without traverse of Group I and the HGF-MET agonist antibody species 71G2 in the reply filed on 3/25/2022 is acknowledged.
Claims 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2022.  The elected 71G2 antibody does not bind the epitopes recited in claims 49-50.  See at least page 59 and Table 12 of the instant specification.
Claims 56-57 directed to the non-elected inventions have been cancelled.  Claim 54 has been amended to correspond to the elected invention.

Specification
The substitute specification filed 10/13/2020 has been entered.
It is acknowledged that there is no marked copy because the substitute specification only removes shading at pages 53-54 of  the original specification (corresponding to pages 62-63 of the substitute specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-48 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 22-23 of copending Application No. 16/921,695 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same methods.  Co-pending claims 1-16 and 22-23 parallel the language and limitations of instant claims 34-48 and 54-55.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-36, 38, 41-45, 47, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2017/135791).
Li et al. discloses administering c-Met agonist antibodies to treat diabetic retinopathy and diabetic nephropathy.  One of ordinary skill in the art would have understood that the subjects being treated would have been diabetic.  Administration of pharmaceutical compositions of the antibody or a conjugate thereof and a pharmaceutically acceptable carrier are disclosed.  Dosages including 0.2 to 1 mg/kg and 5 mg/kg to 10 mg/kg are disclosed.  Dosing once weekly, twice weekly, and three times weekly are disclosed.  (See instant claims 43-45 and 55.) See at least abstract and at least paragraphs [0007, 0113-0114, 0123-0124, 0132, and 0144-0145]. Administration of the agonist c-Met antibodies to diabetic subjects according to Li et al. would have inherently increased pancreatic islet β cell growth according to the method of instant claims 34 and 42.  Li et al. discloses administering the agonist c-Met antibodies to subjects in order to treat wounds such as 1st degree burns.  See at least paragraph [0106].  One of ordinary skill in the art would have understood that these subjects would have been considered healthy donors of pancreatic islet cells.  Note that the instant specification requires no particular criteria for these donor subjects.  The administration would have inherently increased pancreatic islet cell growth according to the method of instant claim 41.
  With respect to claim 35, the methods of Li et al. are treating aspects of diabetes and claim 35 is not limited to treating any particular aspect of diabetes.  With respect to claim 36, the fasting glucose level of a subject with diabetes is greater than 5.6 mmol/l.  See page 17, lines 26-33, of the instant specification.  With respect to claim 38, subjects with diabetic retinopathy or diabetic nephropathy can be type I or type II diabetics.
Mellado-Gil et al. (of record) is cited as evidence that activation of the HGF/c-Met signaling pathway would have been known to protect pancreatic islet β cells under diabetogenic conditions.  See at least abstract. That is, one of ordinary skill in the art would have understood that c-Met agonists would act on pancreatic islet β cells.  Mellado-Gil et al. supports the position of inherency.
Oliviera et al. (of record) is cited as evidence that HGF (the natural ligand for c-Met) would have been known to increase the rate of β cell proliferation and insulin production.  See at least pages 3-4. That is, one of ordinary skill in the art would have understood that c-Met agonists would act on pancreatic islet β cells and promoted insulin production.  Oliviera et al. supports the position of inherency.
Any evidence or argument to the contrary with respect to the inherent effects of administering the antibody of Li et al. will be considered evidence that the scope of the claims is not enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48, 52, and 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 52 recites anti-MET antibodies comprising a VH domain at least 90% identical to SEQ ID NO: 167 and/or comprises a VL domain at least 90% identical to SEQ ID NO: 168.  
Claim 58 recites an anti-MET antibody comprising a VH domain at least 95% identical to SEQ ID NO: 167.
Claim 59 recites an anti-MET antibody comprising a VL domain at least 95% identical to SEQ ID NO: 168.  
The “or” embodiment of claim 52 defines only the VH or the VL of the anti-MET antibody.  The structure of both antibody chains is not defined.  Claims 58 and 59 also only define one but not both antibody chains.  In addition, the percent identity limitations in claims 52, 58, and 59 permit variability in the CDR regions.  The six CDRs (three in the heavy chain and three in the light chain) define the antigen binding site for MET. Claim 51 defines the CDRs for the elected 71G2 antibody.  However, this set of six CDRs is not sufficient to define the genus of all antibodies having the partial structures recited in claims 52, 58, and 59, particularly where these six CDRs are not required to be retained.  Mutation of a single amino acid in a single CDR could abolish or alter binding.  The specification does not provide a structure/function correlation for the genus of antibodies of claims 52, 58, and 59 that would bind MET and have agonist activity (claim 47) and that would increase pancreatic islet cell growth (claim 34).  The antibodies of these claims are not adequately described.

Claim 47 is directed to administering anti-MET agonist antibodies.  Claim 48 specifies that the antibody bind SEMA domain of MET, blades 4-5 of the SEMA β propeller, or an epitope comprising a residue selected from the group consisting of Ile367 and Asp 372 of MET.
While the elected 71G2 antibody and the 71G3 and 71D6 antibodies have these properties (see page 30, lines 2-8, of the substitute specification filed 10/13/2020; Tables 12 and 18; Example 12), is not sufficient to define the genus of all antibodies having the functional features of claims 34 and 47-48.  In particular, claim 47 does not require binding to any particular epitope and does not require any particular structure for the antibody.  In particular, the antibodies of claim 48 can bind epitopes that differ from those of antibodies 71G2, 71G3, and 71D6.  At least for example, Cheong et al. (U.S. Patent No. 9,394,367) discloses an antibody that specifically binds in the SEMA domain of c-Met but is an antagonist (not an agonist).  See at least abstract and claims.  The specification does not provide a structure/function correlation for the genus of antibodies of claims 47-48 that would bind MET (claim 47) at particular epitopes (claim 48) and have agonist activity that would increase pancreatic islet cell growth (claim 34).  The antibodies of these claims are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-37, 39, 46, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is confusing in reciting “the subject exhibits a fasting glucose level of greater than 5.6 mmol/l.”  It is unclear if this claim is identifying the subject to be treated as being at least pre-diabetic (see page 17 of the specification) or if this is a target fasting glucose level to be achieved after administering the HGF-MET agonist or if something else was intended.  It is unclear whether claim 36 is requiring a positive, active step where the glucose level is determined.
Claim 37 is confusing in reciting “the subject has a population of pancreatic islet cells ranging at least about 50% smaller than the population in a healthy individual to about 80% smaller.”  It is unclear whether claim 37 is requiring a positive, active step where the size of the population of pancreatic islet cells in the subject must be determined.  In addition, it is unclear what the size of this population is in the recited healthy individual.  Both values are required to make the recited comparison.  The metes and bounds of the claim cannot be determined.
Claim 39 is confusing in reciting “administering a pancreatic tissue transplant.”  Tissue transplantation is a surgical procedure.  “Administering” does not appear to be an appropriate term for a surgical procedure.  It is unclear what applicant intends.  In addition, the claim is unclear as to the timing of the tissue transplant or administration of immunosuppressive agents with respect to the administration of the HGF-MET agonist.  Does it occur before or after or concurrently?
Claim 46 is confusing in reciting “insulin or other anti-diabetes medication.”  It is unclear what aspect of diabetes must occur to define the metes and bounds of the other medications encompassed by the claim.  That is, is the claim limited to those that act like insulin and reduce blood glucose levels?  Do they include those that increase insulin secretion?  The metes and bounds of the claim cannot be determined.
Claim 48 is confusing in reciting “11e367 and Asp3 72.”  It appears that a word processing error may have occurred and that “Ile367 and Asp372” may have been intended.
Claim 53 is confusing in reciting “the group consisting of an agonist antibody or antigen-binding fragment comprising a VH domain consisting of SEQ ID NO: 167 and a VL domain consisting of SEQ ID NO: 168, and an IgG4 antibody.”  If the group is (A) the antibody having the VH/VL of SEQ ID NOS: 167 and 168 and (B) the IgG4 antibody, then “IgG4 antibody” does not clearly define an anti-MET agonist antibody.  Clarification is requested. 

The art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,098,126 (published 24 August 2021), corresponding to WO 2018/001909 (published 4 January 2018), disclose the elected antibody 71G2 and other c-MET agonist antibodies.  See at least Table 3.  These documents are by Michieli (the same inventorship as the instant application) and not by other.  They are not prior art against the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa